COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Kristian Laflash v. The State of Texas

Appellate case number:      01-18-00600-CR

Trial court case number:    CR13693

Trial court:                355th District Court of Hood County

        On August 15, 2019, we abated the appeal and remanded the case to the trial court
for the appointment of new appellate counsel. The trial court clerk has filed a supplemental
clerk’s record that includes the trial court’s order appointing Teresa McGonagill to
represent appellant on appeal. Accordingly, we reinstate this case on the Court’s active
docket.
      The Clerk of this Court is directed to note Teresa McGonagill’s appearance as
appointed counsel for appellant on the docket of this Court.
       Appellant’s brief is due to be filed in this Court no later than 30 days from the
date of this order.
       It is so ORDERED.

Judge’s signature:/s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: __August 27, 2019__